--------------------------------------------------------------------------------

EXHIBIT 10.4
  
SAVE THE WORLD AIR, INC.
EXERCISE NOTICE


To:          Save The World Air, Inc.
735 State Street, Suite 500
Santa Barbara, CA  93101
Attn:  Secretary


1.   Exercise of Option.  Effective as of today, _______________, ____, the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase ______________ shares of the Common Stock (the “Shares”) of Save The
World Air, Inc. (the “Company”) under and pursuant to the Stock Option Grant
(the “Option Agreement”) and Notice of Stock Option Grant (the “Notice”) dated
_______________, ____.  Unless otherwise defined herein, the terms defined in
the Notice shall have the same defined meanings in this Exercise Notice.
 
2.   Representations of the Grantee.  The Grantee acknowledges that the Grantee
has received, read and understood the Notice and the Option Agreement and agrees
to abide by and be bound by their terms and conditions.
 
3.   Rights as Stockholder.  Until the stock certificate evidencing such Shares
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued.
 
4.   Delivery of Payment.  The Grantee herewith delivers to the Company the full
Exercise Price for the Shares via certified check or wire transfer of
immediately available funds.
 
5.   Tax Consultation.  The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Option or Grantee’s purchase or
disposition of the Shares underlying the Option.  The Grantee represents that
the Grantee has consulted with any tax consultants the Grantee deems advisable
in connection with the Option and purchase or disposition of the Shares
underlying the Option and that the Grantee is not relying on the Company or its
counsel for any tax advice.
 
6.   Taxes.  The Grantee agrees to satisfy all applicable foreign, federal,
state and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.
 
7.   Successors and Assigns.  The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
insure to the benefit of the successors and assigns of the Company.  This
Exercise Notice shall be binding upon the Grantee and his or her heirs,
executors, administrators, successors and assigns.
  
 
3

--------------------------------------------------------------------------------

 
  
8.   Headings.  The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.
 
9.   Governing Law; Severability.  This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.  Should any provision of
this Exercise Notice be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
10.   Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail or upon deposit for delivery
by a recognized express mail courier service, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
 
11.   Further Instruments.  The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
 
12.   Entire Agreement.  The Notice and the Option Agreement are incorporated
herein by reference and together with this Exercise Notice constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee’s interest except by means of a writing signed by the
Company and the Grantee.
 
   

Submitted by: Accepted by:     GRANTEE: SAVE THE WORLD AIR, INC.    
                                      By:_________________________ Cecil Bond
Kyte Title:________________________     Address: Address:    
735 State Street, Suite 500
Santa Barbara, CA  93101
735 State Street, Suite 500
Santa Barbara, CA  93101

 
        
4

--------------------------------------------------------------------------------